Citation Nr: 1512430	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-18 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable evaluation effective from October 5, 2009.
 
A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals documents that are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
 

FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial compensable evaluation for left ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable evaluation for left ear hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the claim for entitlement to an initial compensable evaluation for left ear hearing loss. See March 2014 statement. Therefore, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


